Title: To Alexander Hamilton from Yelverton Peyton, 22 December 1799
From: Peyton, Yelverton
To: Hamilton, Alexander


          
            Sir
            Wilmington Decbr. 22nd. 1799.
          
          I arrived at this place on Saturday the 20th. at 5 Oclock A.M. I have complied with the orders of your Circular letter and now wait for further orders.
          I am with the highest regard Sir Yr. Ob H St.
          
            Y Peyton
            Lt &.
          
          Genl. Hamilton
        